The named defendant’s petition for certification for appeal from the Appellate Court, 44 Conn. App. 611 (AC 15279), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the communications by town employees to Attorney Stuhlman were covered by the attorney-client privilege, subject to the factual determinations required by Upjohn v. United States, 449 U.S. 383, 101 S. Ct. 677, 66 L. Ed. 2d 584 (1981)?
“2. Did the Appellate Court properly conclude that the documents in question were preliminary drafts or notes within the meaning of General Statutes § 1-19 (b) (1)?”